Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 1 of 13
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 2 of 13




                  /s/ Todd J. Ruchman                           10/10/19


                  Todd J. Ruchman
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 3 of 13




        X                                   X


        X

        X
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 4 of 13
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 5 of 13
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 6 of 13
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 7 of 13
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 8 of 13




                                             /s/ Todd J. Ruchman

                                           Todd J. Ruchman, Attorney for Creditor




                                             10/10/19
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 9 of 13
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 10 of 13
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 11 of 13
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 12 of 13
Case 19-18584   Doc 12   Filed 10/10/19 Entered 10/10/19 16:56:58   Desc Main
                          Document     Page 13 of 13
